Citation Nr: 1756996	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  10-35 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disability manifested by an enlarged prostate.

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to service connection for a left knee disability, to include as secondary to a low back disability.

4.  Entitlement to service connection for a right knee disability, to include as secondary to a low back disability.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to a rating in excess of 10 percent for a hemorrhoid disability.

7.  Entitlement to a rating in excess of 10 percent for a low back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1974 to August 1983 and from June 1984 to May 1995. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The issues of entitlement to service connection for an enlarged prostate, hypothyroidism, and sleep apnea and entitlement to an increased rating for a hemorrhoid disability and low back disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right and left knee disabilities are at least as likely as not etiologically related to his active service.




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral knee disability have been met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

 
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has experienced knee pain since active service.  While the Veteran has not asserted any specific trauma or injury in service, his DD Form 214 form listed his military occupational specialty (MOS) as a practical nurse, and that he took courses in combat lifesaving.  The Board notes that the Veteran's MOS is one which would have resulted in standing and heavy activity for long periods of time.

The Veteran's STRs, while silent for complaints of knee pain, indicated bilateral ankle and leg injuries for which he sought treatment while in active service.  

The medical evidence of record suggests that the Veteran had arthroscopic knee surgery in 2007.  The Veteran claimed that his pain increased with standing, and walking.  He reported that following surgery, he medicated with Tylenol, stretching, and rest.  

In April 2011, the Veteran was afforded a VA examination.  The Veteran reported that he had bilateral knee pain which began while he was in service, in a chronic, gradual fashion without any specific trauma.  The Veteran reported that his pain had gradually increased since service.  X-rays of the knees revealed mild narrowing of the medial femorotibial compartment, subchondral articular sclerosis, and marginal hypertrophic and enthesopathic changes.  The final impression was noted as mild degenerative changes of both knees.  The examiner opined that the Veteran's bilateral knee disabilities were less likely than not related to his service-connected low back disability because the disability was degenerative in nature.  The examiner did not provide an opinion as to direct service connection.  

The Board finds that the April 2011 medical opinion is inadequate.  In this regard, the examiner failed to consider the demands of the Veteran's MOS in contributing to his degenerative changes.  The Veteran's MOS seemingly kept him on his feet for many hours for many years.  The April 2011 medical opinion also failed to adequately consider the Veteran's leg injuries which were documented in service.  Additionally, the VA examiner failed to consider the Veteran's statements regarding onset and continuity of his knee pain.  As the VA medical opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.  

The Board notes that while there is no competent medical opinion linking the Veteran's current diagnosis of bilateral degenerative changes in his knees to service, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

The Veteran is competent to identify knee pain and report that his symptoms started in service and continued since that time.  While he is not competent to establish a diagnosis of arthritis or muscle spasms, as they require X-ray evidence and a medical opinion, his statements of continuity of symptoms are sufficient to establish a link between his current diagnosis of arthritis of his knees and his active service.  Arthritis is a chronic disease and the Veteran has provided competent lay testimony of a continuity of symptomatology of knee pain, both noted in service, and later diagnosed as arthritis which is seemingly corroborated by his medical records. 

Accordingly, the Board finds that the evidence for and against the claim is at least in equipoise.  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for a bilateral knee disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
ORDER

Entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for a right knee disability is granted. 


REMAND

Although the Board regrets the delay, further development is necessary before the remaining claims on appeal are decided. 

With regard to the Veteran's claim of entitlement to service connection for sleep apnea, the Veteran contends that he has sleep apnea that is related to his active service, and that his symptoms began during service.  The Veteran's STRs are silent for complaints of or treatment for sleep apnea during active service.  At separate service examinations in October 1973, June 1983 and January 1988, the Veteran explicitly denied trouble sleeping or any shortness of breath.  

The Veteran underwent a sleep study in December 2007.  At that time, the Veteran did not assert that his sleep apnea was caused by, or had persisted since, active service.  The Veteran did however, report trouble sleeping, and a breathing disorder.  The Veteran was then diagnosed with a breathing disorder consisting of REM-related obstructive sleep apnea (OSA), and was prescribed a CPAP machine.  

In October 2008, VA treatment notes indicated that the Veteran was referred for evaluation due to multiple awakenings throughout the night, beginning approximately five or six years prior.  The Veteran's wife complained of his loud snoring, and the Veteran admitted that he sometimes fell asleep unintentionally during the day.  He stated that his own snoring had awakened him and that he had witnessed episodes wherein he stopped breathing.  The Veteran also stated that he had profuse nocturnal perspiration while asleep, along with sudden awakenings.  

In September 2010, the Veteran's spouse submitted a statement attesting that she observed symptoms of snoring and difficulty breathing ever since the Veteran returned from Iraq.  

In light of the Veteran's lay statements, the statements provided by the Veteran's spouse, and the medical evidence showing the Veteran to have a current diagnosis of sleep apnea; the Board finds that the Veteran should be afforded a VA examination to determine the current nature and etiology of his sleep apnea.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's claim of entitlement to an increased rating for a low back disability, the Veteran has reported that he experiences extreme pain and stiffness in his back that is not properly contemplated by his current rating.  The Board notes that in a recent decision of the United States Court for Veterans Claims (Court) the Court found that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).  A review of the record shows that the Veteran was most recently afforded a VA examination in June 2010, with a brief review, but apparently no new examination in November 2010.  A review of that examination report fails to show findings that are consistent with the holding in Correia.

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected low back disability.   

Lastly, with respect to all issues remaining on appeal, the Veteran was last issued a statement of the case in July 2010.  Since that time, a wealth of evidence, both medical and testimonial, has been associated with the claims file.  The Veteran did not submit a waiver of review by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board finds that the issues being remanded must be readjudicated before the Board decides the appeal. 

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file. 

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of his sleep apnea.  The examiner must review the claims file and must note that review in the report.  Any indicated tests should be performed.   

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is etiologically related to his active service, or had its clinical onset during active service.  The examiner must consider the lay statements provided by the Veteran and his spouse regarding onset and continuity of symptomatology.   

The rationale for all opinions expressed must be provided.

3.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected low back disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.

The examiner should provide all information required for rating purposes, to specifically include both active and passive range of motion testing.  The examiner should also provide weight-bearing and nonweight-bearing range of motion testing for the weight-bearing joints in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  

4.  Confirm that the VA examination reports and all medical opinions provided comport with this remand and undertake any other development found to be warranted.

5.  Then, readjudicate all claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for a response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


